NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



PORFIRIO RIVERA, DOC# 721446,               )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-3627
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Joseph C. Fuller, Jr., Judge.

Porfirio Rivera, pro se.



PER CURIAM.


              Affirmed.



VILLANTI, MORRIS, and SALARIO, JJ., Concur.